ORDER

PER CURIAM.
AND NOW, this 28th day of July, 2015, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issues, as stated by Petitioner:
a. Whether the Commonwealth Court committed reversible error by holding that a common pleas court’s standard of review of a civil service commission adjudication is de novo, where a common pleas court takes no additional evidence on appeal and limits itself to the record before the commission?
b. Whether the Commonwealth Court committed reversible error by holding that a common pleas court may modify a penalty imposed by a municipality, where there is no evidence whatsoever that' the penalty *993was arbitrary, capricious, or discriminatory?
In all other respects, the Petition for Allowance of Appeal is DENIED.